Citation Nr: 1126577	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to a rating greater than 50 percent for service-connected PTSD.  

In January 2010, the Board remanded the matter to the RO for the purpose of providing the Veteran with a current VA psychiatric examination, and in May 2010 the Board remanded the Veteran's claim for the purpose of scheduling a hearing before the Board at the local RO in Boston, Massachusetts.  The Veteran was scheduled for an appropriate VA examination in January 2010 and he testified at a hearing before the undersigned Veterans Law Judge in April 2011.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, entitlement to a TDIU was denied in a September 2007 rating decision, during the pendency of the Veteran's claim for an increased rating.  The Veteran did not appeal that determination; therefore, the issue of entitlement to a TDIU is not currently on appeal before the Board.




FINDING OF FACT

The Veteran's PTSD is manifested by social isolation, occupational impairment, irritability, anxiety, depression, intrusive thoughts, hypervigilance, sleeplessness, and nightmares.  


CONCLUSION OF LAW

The criteria for 70 percent rating, and not higher, for service connected PTSD have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated February 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  Therefore, as the notice that was provided in February 2005 was legally sufficient, VA's duty to notify in this case has been satisfied.  

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service records and VA treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, VA psychiatric examinations were conducted in March 2005 and January 2010.  The examiners reviewed the claims file, considered the Veteran's history of disability, and conducted a psychiatric examination.  As the examinations were accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough medical examination.  

At his April 2011 hearing, the Veteran asserted that his PTSD symptoms had gotten worse and requested another VA psychiatric examination.  However, the VA psychiatric examination of record was conducted just over one year prior to this statement and a full psychiatric evaluation taken at discharge from hospitalization was completed in February 2011.  This evaluation showed no change in the nature of the Veteran's symptoms or GAF score.  Therefore, VA has also fulfilled its duty to provide a contemporaneous medical examination, and an additional VA examination is not required. 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating

The Veteran contends that his PTSD symptomatology is more severe than reflected by his current 50 percent rating.  Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.     38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

The Veteran bears the burden of presenting and supporting his claim for benefits.         38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

The criteria for evaluating PTSD are found at 38 C.F.R. Part 4, DC 9411.  A 50 percent evaluation is warranted there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time 


or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities (the Schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.   Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including the Veteran's VA mental health treatment records and two VA psychiatric examinations, indicates that a 70 percent rating for service-connected PTSD is warranted throughout the appellate period.  

In March 2005, the Veteran was provided with a VA psychiatric examination.  The examiner noted a history of anxiety, hyperarousal, irritability, and exposure to stresses consistent with his PTSD diagnosis.  The Veteran reported social isolation, flashbacks, nightmares, and avoidance of situations that remind him of military trauma.  He also reported trouble sleeping and concentrating.  The Veteran was alert and oriented.  He presented as anxious but with good behavioral and emotional control.  His affect was appropriate to his mood, and he displayed fair judgment.  He denied hallucinations and suicidal or homicidal ideations.  He showed symptoms of hypervigilance, irritability, hyperarousal, and other anxiety related disturbances.  His GAF score is listed as 52.  



VA treatment records show continuing anxiety, substance abuse, irritability, low frustration tolerance, lability of mood, interpersonal conflicts, hypervigilance, interrupted sleep, and difficulty with trusting and concentrating.  The Veteran also regularly discussed his employment problems stemming from his PTSD symptoms.  From 1996 to 2002, he was hospitalized on ten occasions for either PTSD, depression, or substance abuse.

The Veteran was provided with a second VA examination in January 2010.  He complained of feeling depressed most of the time.  He also indicated that his romantic relationship was unstable, and that he did not "want anything to do with anybody."  He continued to report trouble sleeping and nightmares, as well as symptoms of anxiety.  His memory was mildly impaired.  Critically, the examiner determined that the Veteran's PTSD symptoms resulted in deficiencies in several areas, such as judgment, thinking, relations, work, mood, or school, with particular regard to use of alcohol which reportedly resumed prior to the appointment.  The examiner determined that the Veteran was not wholly unemployable, but did have significant employment limitations due to his service-connected disability.  

The VA treatment notes indicate that the Veteran had resumed his problems with alcohol dependence and was hospitalized.  An August 2010 VA hospitalization summary showed a GAF score of 40 on admission and 55 on discharge.  A January 2011 VA hospitalization discharge summary showed a GAF score of 40.  A February 2011 discharge summary showed similar symptomatology and a GAF score of 55.   During his hospitalizations, the Veteran was diagnosed as having alcohol dependence, PTSD, and a depressive disorder.

In consideration of all the evidence of record, the Board finds that the overall disability picture for the Veteran's PTSD most closely approximates a 70 percent rating, with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately 


and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The Veteran has primarily been assigned GAF scores ranging from 51 to 60, 

assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, he has also been assigned a GAF score of 40, assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Although the Veteran has had success with treatment, he chronically suffers from social isolation, intrusive thoughts, avoidance, hypervigilance, sleeplessness, and anxiety-inducing nightmares.  Critically, his symptomatology affects his occupational functioning. 

The Veteran's symptoms do not rise to the level of severity indicated by the criteria for a 100 percent rating, which requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  The January 2010 VA examiner expressly noted that the Veteran was not totally occupationally impaired.  Additionally, he has been able to maintain some relationships, showing that he is not totally socially impaired.  Furthermore, the GAF scores assigned in the Veteran's medical records is indicative of moderate to significant symptomatology and are not reflective of the type of total impairment described by the criteria for a 100 percent rating.  VA treatment records and VA examination reports consistently describe the Veteran as well-dressed and groomed, pleasant, cooperative, alert, and oriented with a full range of affect and normal speech patterns.  The VA examiners found that the Veteran displayed good hygiene, unremarkable speech and psychomotor activity, and a normal affect.  

In short, the Veteran's PTSD is manifested by social isolation, occupational impairment, irritability anxiety, depression, intrusive thoughts, hypervigilance, sleeplessness, and nightmares.  As such, the Board finds that the criteria for a 70 percent rating, but no higher, are met.   

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Veteran's symptoms of PTSD cause impairment in occupational and social functioning.  Such impairment is specifically contemplated by the rating criteria, i.e., Diagnostic Code 9411.  The rating criteria reasonably describe the Veteran's 


disability.   Referral for consideration of an extraschedular rating is, therefore, not warranted.


ORDER

A rating of 70 percent, and not higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


